DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: p. 5, line 30, “pool of items is assembled” should read --pool of items assembled--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “CAT engine” in claim 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is as follows: Fig. 6; CAT engine 606, processor 607; p. 9, line 25–p. 10, line 2.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 16 recite the limitation “the CAT” in lines 11, 13, and 11, respectively. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation will be interpreted as referring to a CAT.
Claims 2-3, 9-10, and 17-18 each recite the limitation “the assembled test” in line 1 or line 2. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation will be interpreted as referring to an assembled item pool.
The term “similar” in claims 7 and 14 is a relative term which renders the claims indefinite. The term “similar” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the limitation “wherein the range of difficulty levels of the plurality of items in each cell of each item bin is similar to each other” has been rendered indefinite by use of the comparator “similar”. For examination purposes, this limitation will be interpreted as each item bin’s cells have items with any range of difficulty levels.
Claims 2-7, 9-15, and 17-20 are rejected due to their dependency from claims 1, 8, and 16, respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes of organizing and selecting test items.
Claim 1 recites the limitations of an automated method of assembling computerized adaptive test (CAT) pools of test items for administration to test takers, the method comprising: creating a plurality of item bins, each item bin being associated with a different content domain, each item bin including only items associated with its respective content domain; grouping the items in each item bin into a plurality of individual cells, wherein each item is placed in only one of the individual cells, and each cell includes a plurality of items which span a range of difficulty levels, wherein the grouping is performed by linear programming at the individual cell level; and assembling one or more pools of items, each pool of items being assembled from a random selection of cells across the item bins, wherein there is only one cell for each item bin. As drafted, these limitations are steps that, under their broadest reasonable interpretation, cover performance of the steps in the mind but for the recitation of a generic computing environment. That is, other than reciting “an automated method” and “computerized adaptive test (CAT) pools”, nothing in the claim elements precludes the steps from practically being performed in the human mind and/or with pen and paper. For example, but for the “automated” and “computerized” language, the claim encompasses a test administrator manually constructing item bins, organizing each bin’s items into cells, and selecting cells for use in item pools. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the human mind and/or with pen and paper, but for the recitation of a generic computer component, then they fall within the “Mental Processes” grouping of abstract ideas. Furthermore, as drafted, the limitation “wherein the grouping is performed by linear programming at the individual cell level” encompasses applying the mathematical method of linear programming to construct the individual cells.1 If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea including both a mental process and a mathematical concept.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional element of “an automated method”, “computerized adaptive test (CAT) pools”, and “administering the CAT by randomly assigning each test taker to one of the pools of items.” The two former elements are recited at a high level of generality and merely automate the creating, grouping, assembling, and administering steps, thus serving as a generic computer environment to perform the abstract idea. The elements are claimed generically, are operating in their ordinary capacities, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using a generic computer environment. Furthermore, the administering step is simply insignificant extra-solution activity—i.e., post-solution data output. These additional elements thus fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an automated method and computerized adaptive test (CAT) pools amount to no more than mere instructions to apply the exception using a generic computer environment. Mere instructions to apply an exception using a generic computer environment cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, the administering step is simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, claim 1 is not patent eligible.
Claims 2-7 recite the following respective limitations:
Claim 2: wherein each cell in the assembled test includes only one item.
Claim 3: wherein each cell in the assembled test includes a plurality of items.
Claim 4: wherein step (c) is performed for a plurality of different time windows, each time window having its own pools.
Claim 5: wherein at least some of the item bins have a different number of individual cells.
Claim 6: wherein the linear programming is mixed integer programming.
Claim 7: wherein the range of difficulty levels of the plurality of items in each cell of each item bin is similar to each other.
Each of these additional elements is simply insignificant extra-solution activity—i.e., an insignificant application or mere selection of a particular data source or type of data. Moreover, each of these additional elements does no more than generally link the judicial exception to a particular technological environment or field of use. Specifically:
Claim 2
insignificant application: administering item pools assembled from cells selected from item bins where each cell has a single item
mere selection of a particular data source or type of data: item pools assembled from cells selected from item bins where each cell has a single item
general linking to a particular technological environment or field of use: methods for administering item pools assembled from cells selected from item bins where each cell has a single item
Claim 3
insignificant application: administering item pools assembled from cells selected from item bins where each cell has multiple items
mere selection of a particular data source or type of data: item pools assembled from cells selected from item bins where each cell has multiple items
general linking to a particular technological environment or field of use: methods for administering item pools assembled from cells selected from item bins where each cell has multiple items
Claim 4
insignificant application: administering item pools corresponding to different test schedules
mere selection of a particular data source or type of data: item pools corresponding to different test schedules
general linking to a particular technological environment or field of use: methods for administering item pools corresponding to different test schedules
Claim 5
insignificant application: administering item pools assembled from cells selected from item bins having different numbers of cells
mere selection of a particular data source or type of data: item pools assembled from cells selected from item bins having different numbers of cells
general linking to a particular technological environment or field of use: methods for administering item pools assembled from cells selected from item bins having different numbers of cells
Claim 6
insignificant application: administering item pools assembled from cells grouped with mixed integer programming in each item bin
mere selection of a particular data source or type of data: item pools assembled from cells grouped with mixed integer programming in each item bin
general linking to a particular technological environment or field of use: methods for administering item pools assembled from cells grouped with mixed integer programming in each item bin
Claim 7
insignificant application: administering item pools assembled from cells selected from item bins with cells having similar difficulty ranges
mere selection of a particular data source or type of data: item pools assembled from cells selected from item bins with cells having similar difficulty ranges
general linking to a particular technological environment or field of use: methods for administering item pools assembled from cells selected from item bins with cells having similar difficulty ranges
These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also do not provide an inventive concept. Accordingly, claims 2-7 lack additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claims 2-7 are thus not patent eligible.
Claims 8-14, which are directed to a system, are identical in substance to claims 1-7; likewise, claims 16-20, which are directed to a computer-readable storage medium, are identical in substance to claims 1-5. Claims 8-14 and 16-20 are thus rejected for the same reasons discussed above for claims 1-7.
Claim 15 recites the limitation wherein the plurality of individual cells comprise one or more cells for the one or more pools of items and one or more reserved cells that are excluded from the pool assembly. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (administering item pools assembled from cells selected from item bins having both cells for items pools and reserved cells) or mere selection of a particular data source or type of data (item pools assembled from cells selected from item bins having both cells for items pools and reserved cells) to be manipulated. Furthermore, this additional element does no more than generally link the judicial exception to a particular technological environment or field of use (methods for administering item pools assembled from cells selected from item bins having both cells for items pools and reserved cells). This additional element thus fails to integrate claim 8’s abstract idea (i.e., the same abstract idea as in claim 1) into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also do not provide an inventive concept. Accordingly, claim 15 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 8. Claim 15 is thus not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (K.T. Han and L.M. Rudner, “Item Pool Construction Using Mixed Integer Quadratic Programming (MIQP)”, June 2014, GMAC Research Reports, pp. 1–20) [hereinafter “Han”], Holt et al. (US 8699941 B1) [hereinafter “Holt”], Gupta (US 20020184265 A1), and Lewis et al. (US 5059127 A) [hereinafter “Lewis”].
Claim 1
Han discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—an automated method of assembling computerized adaptive test (CAT) pools of test items for administration to test takers, (p. 1 (“For long-term quality control of computerized adaptive testing (CAT) programs, it is crucial to construct and maintain quality item pools that are consistent over time in terms of their psychometric properties and their match to the ability distributions of the test takers.”)) the method comprising:
creating a plurality of item bins, each item bin being associated with a different content domain, each item bin including only items associated with its respective content domain; (p. 7 (“we examined the information functions at the item bin level (i.e., subgroups by content area)”))
grouping the items in each item bin, a plurality of items which span a range of difficulty levels, wherein the grouping is performed by linear programming (p. 2 (“Because the decision variables of this LP model are integers, it is generally known as a mixed integer programming (MIP) model, and will be referred to as such in this paper.”), p. 6 (“In the second method, the item bank is divided into subgroups first, followed by implementation of the MIP/MIQP models.”), p. 6 (“The distribution of item difficulties within each of the pools deviates greatly from N(0,1)”), p. 7 (“First, the item bank (N = 12,000) was divided into 23 mutually exclusive content subgroups. Then the solving process was performed for each of the 23 subgroups (i.e., 23 separate runs of the solver).”))
assembling one or more pools of items, (p. 7 (“The manually constructed item pools were compared with the item pools constructed using the MIP/MIQP optimization.”))
each pool of items being assembled from across the item bins, wherein there is only one of each item bin; (p. 6 (“Each item pool must consist of items from 23 mutually exclusive combinations of content areas, cognitive skills, and application levels”)) and
administering the CAT by assigning each test taker to one of the pools of items. (p. 1 (“For long-term quality control of computerized adaptive testing (CAT) programs, it is crucial to construct and maintain quality item pools that are consistent over time in terms of their psychometric properties and their match to the ability distributions of the test takers.”), p. 15 (“Depending on choice of item selection method, item exposure control, and other adaptive algorithms, item pool quality may not directly influence CAT administration for every single test taker at any given time.”))
As stated above, Han discloses grouping items at the bin level with linear programming (specifically, with mixed integer programming).
Han may not explicitly disclose the limitations of claim 1 that recite items in each bin organized as a plurality of individual cells, but, in the same field of endeavor, Holt teaches these limitations as follows: into a plurality of individual cells, wherein each item is placed in only one of the individual cells; at the individual cell level; a selection of cells; and only one cell for each. (Abstract; cl. 1; Figs. 2A-2B; multiple learning map structures, plurality of cells; col. 7, ll. 14-24 (“The learning map graphic 202 represents a number of learning objectives which are represented by cells. The cells shown in the learning map graphic 202 are shaped into hexagons connected to a number of other hexagons which form one or more honeycomb-like shapes. Each individual honeycomb may represent an individual learning map structure. In some implementations, each learning map structure depicts a grouping of learning objectives for a particular subject matter, such as math problem solving, comprehension, or communication, just to name a few examples.”), col. 10, ll. 36-37 (“For example, the learning objective (6.N.16) is now shown as three separate rows of data within the cell 208.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Han to include into a plurality of individual cells, wherein each item is placed in only one of the individual cells; at the individual cell level; a selection of cells; and only one cell for each as taught by Holt because doing so would facilitate “evaluating student performance with respect to particular learning objectives”. (col. 6, ll. 65-66) Moreover, Han itself recognizes that “it is advisable to stratify the item bank and item pools into mutually exclusive, smaller subgroups whenever possible.” (p. 15) Finally, the combination would simply involve applying a known technique (Holt’s individual cells for items in each bin) to a known method (Han’s method of grouping items in bins) ready for improvement to yield predictable results—i.e., the result of the items being stratified at one additional level, from bins to cells. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–21, 82 USPQ2d 1385, 1395–97 (2007).
Han in view of Holt may not explicitly disclose, but, in the same field of endeavor, Gupta teaches a random selection. (Abstract (“[N]odes from the first DOM tree are randomly selected using the data received from the input. These randomly selected nodes are then used to create a second DOM tree representing the quiz or test.”); cl. 1; Fig. 1; [0018], [0022], [0335])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Han in view of Holt to include a random selection as taught by Gupta because doing so would provide “a solution which allows a portable test generation program to dynamically generate written tests and answer keys on-the-fly.” ([0006])
Han in view of Holt and Gupta may not explicitly disclose, but, in the same field of endeavor, Lewis teaches randomly assigning. (Abstract (“The method provides for … randomly … administering testlets to the examinee until a pass/fail decision can be made.”); cl. 25; col. 8, ll. 61-62 (“A preferred embodiment of the present invention uses random testlet selection.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Han in view of Holt and Gupta to include randomly assigning as taught by Lewis because doing so would provide “computational efficiency”, “simplicity”, and “ease of implementation”. (col. 8, l. 62–col. 9, l. 9)
Claim 2
Han in view of Holt, Gupta, and Lewis discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 2 as stated above for claim 1, and further discloses wherein each cell in the assembled test includes only one item. (Holt: Fig. 2A; col. 8, ll. 8-11 (“In the user interface 200, each cell depicts a first level of detail that includes a coded identifier of the corresponding learning objective in, for example, a particular format (e.g., X.Y.Z).”)
Claim 3
Han in view of Holt, Gupta, and Lewis discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 3 as stated above for claim 1.
Claim 5
Han in view of Holt, Gupta, and Lewis discloses the elements of claim 5 as stated above for claim 1, and further discloses wherein at least some of the item bins have a different number of individual cells. (Holt: Fig. 2A [the figure shows e.g. learning map structures 210 and 214 as having different numbers of cells])
Claim 6
Han in view of Holt, Gupta, and Lewis discloses the elements of claim 6 as stated above for claim 1.

Claim 7
Han in view of Holt, Gupta, and Lewis discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 7 as stated above for claim 1.
Claim 8
Han in view of Holt, Gupta, and Lewis discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 3 as stated above for claim 1, and further discloses an automated system, a storage device, and a processor. (Holt: col. 1, ll. 35-38 (“In a first aspect, a computing system includes one or more processing devices and one or more storage devices storing instructions that are executed by the one or more processing devices.”))
Claim 9
Han in view of Holt, Gupta, and Lewis discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 9 as stated above for claims 2 and 8.
Claim 10
Han in view of Holt, Gupta, and Lewis discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 10 as stated above for claims 3 and 8.
Claim 12
Han in view of Holt, Gupta, and Lewis discloses the elements of claim 12 as stated above for claims 5 and 8.
Claim 13
Han in view of Holt, Gupta, and Lewis discloses the elements of claim 13 as stated above for claims 6 and 8.
Claim 14
Han in view of Holt, Gupta, and Lewis discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 14 as stated above for claims 7 and 8.
Claim 16
Han in view of Holt, Gupta, and Lewis discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 16 as stated above for claim 8.
Claim 17
Han in view of Holt, Gupta, and Lewis discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 17 as stated above for claims 2 and 16.
Claim 18
Han in view of Holt, Gupta, and Lewis discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 18 as stated above for claims 3 and 16.
Claim 20
Han in view of Holt, Gupta, and Lewis discloses the elements of claim 20 as stated above for claims 5 and 16.

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Holt, Gupta, and Lewis as applied to claims 1, 8, and 16, respectively above, and further in view of Jones (US 20130224703 A1).
Claim 4
Han in view of Holt, Gupta, and Lewis discloses the elements of claim 4 as stated above for claim 1.
Han in view of Holt, Gupta, and Lewis may not explicitly disclose, but, in the same field of endeavor, Jones teaches wherein step (c) is performed for a plurality of different time windows, each time window having its own pools. ([0004] (“multiple versions of tests may be generated for a given round of testing where each test instance, or form, is assembled from a pool of test items.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Han in view of Holt, Gupta, and Lewis to include wherein step (c) is performed for a plurality of different time windows, each time window having its own pools as taught by Jones because doing so would address “security risks associated with multiple administrations of” standardized tests, “potentially over a period of time,” such as “hacking test host computer systems, test item harvesting and subsequent answer distribution, etc.” ([0004])
Claim 11
Han in view of Holt, Gupta, Lewis, and Jones discloses the elements of claim 11 as stated above for claims 4 and 8.
Claim 19
Han in view of Holt, Gupta, Lewis, and Jones discloses the elements of claim 19 as stated above for claims 4 and 16.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Holt, Gupta, and Lewis as applied to claim 8 above, and further in view of Veldkamp et al. (B.P. Veldkamp and M. Matteucci, “Bayesian Computerized Adaptive Testing”, Mar. 2013, Ensaio: aval. pol. públ. Educ., pp. 57–82, https://doi.org/10.1590/S0104-40362013005000001) [hereinafter “Veldkamp”].
Han in view of Holt, Gupta, and Lewis discloses the elements of claim 15 as stated above for claim 8.
Han in view of Holt, Gupta, and Lewis may not explicitly disclose, but, in the same field of endeavor, Veldkamp teaches wherein the plurality of individual cells comprise one or more cells for the one or more pools of items and one or more reserved cells that are excluded from the pool assembly. (p. 60 (“New items are added regularly, and old items (temporarily) retire …”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Han in view of Holt, Gupta, and Lewis to include wherein the plurality of individual cells comprise one or more cells for the one or more pools of items and one or more reserved cells that are excluded from the pool assembly as taught by Veldkamp because doing so would help avoid problems of items that “have been exposed too often or [whose] content is not up to date anymore.” (p. 60)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715   



/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        




                                                                                                                                                                                                
October 28, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See G.B. Dantzig, "Reminiscences about the Origins of Linear Programming”, Apr. 1981, Stanford Univ., pp. 1–11, https://apps.dtic.mil/sti/citations/ADA112060, at 4 (“The resulting mathematical system to be solved was the minimization of a linear form subject to linear equations and inequalities.” (emphasis added)).